In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                      No. 12-180V

*****************************
                                         *
AMANDA STROUT, as mother and next friend *
of RIANA L. INMAN,                       *                   Filed: September 15, 2014
                                         *
                 Petitioner,             *                   Decision Awarding Damages based
                                         *                   on Stipulation; Measles, Mumps, and
             v.                          *                   rubella (“MMR”); hemophilus
                                         *                   influenza (“Hib”), and varicella
SECRETARY OF HEALTH AND                  *                   vaccines; chronic inflammatory
HUMAN SERVICES,                          *                   demyelinating polyneuropathy
                                         *                   (“CIDP”), Guillain-Barré
                 Respondent.             *                   syndrome (“GBS”)
                                         *
*****************************

Randall Elbert Smith, Smith, Elliott, Smith and Garmey, Saco, ME, for Petitioner.

Debra A. Filteau Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent

                            DECISION AWARDING DAMAGES1

       On March 19, 2012, Amanda Strout filed a petition on behalf of her daughter, Riana L.
Inman, seeking compensation under the National Vaccine Injury Compensation Program
(“Vaccine Program”).2 Petitioner alleges that Riana suffered chronic inflammatory
1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. (Id.)
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
demyelinating polyneuropathy (“CIDP”) and/or Guillain-Barré syndrome (“GBS”) and related
complications as a result of receiving the measles, mumps, and rubella (“MMR”), hemophilus
influenza (“Hib”), and varicella vaccines.

        Respondent denies that Petitioner’s CIDP and/or GBS and any related medical problems
were caused by the receipt of the MMR, Hib, or varicella vaccines. Nonetheless both parties,
while maintaining their above-stated positions, agreed in a stipulation filed September 12, 2014
that the issues before them can be settled and that a decision should be entered awarding
Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation is reasonable. I therefore adopt it as my decision in awarding damages on the terms
set forth therein.

       The stipulation awards:

              A lump sum of $2,000.00, in the form of a check payable to Petitioner.

              A lump sum of $75,000.00, representing satisfaction of a Medicaid lien, in the
              form of a check payable to:

                   Treasurer, State of Maine
                   C/O Cindy Boucher, Reimbursement Specialist Third Party Liability,
                   DHHS/OMS
                   11 State House Station
                   Augusto Station, ME 04333-0011

              These amounts represents compensation for all damages that would be available
              under 42 U.S.C. § 300aa-15(a).

              An amount sufficient to purchase am annuity contract as described in ¶ 10 of the
              attached stipulation.

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amount set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.3




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by both (either
separately or jointly) filing a notice renouncing their right to seek review.

                                               2
IT IS SO ORDERED.

                        /s/ Brian H. Corcoran
                           Brian H. Corcoran
                           Special Master




                    3